
	
		I
		112th CONGRESS
		1st Session
		H. R. 2102
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2011
			Mr. Stearns
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To permit each commissioner of the Federal Communications
		  Commission to appoint an electrical engineer or computer scientist to provide
		  technical consultation.
	
	
		1.Short titleThis Act may be cited as the
			 FCC Commissioners' Technical Resource
			 Enhancement Act.
		2.Appointment of
			 technical staffSection
			 4(f)(2) of the Communications Act of 1934 (47 U.S.C. 154(f)(2)) is amended by
			 inserting after the first sentence the following new sentence: Each
			 commissioner may also appoint an electrical engineer or computer scientist to
			 provide the commissioner technical consultation when appropriate and to
			 interface with the Office of Engineering and Technology, Commission Bureaus,
			 and other technical staff of the Commission for additional technical input and
			 resources, provided that such engineer or scientist holds an undergraduate or
			 graduate degree from an institution of higher education in the field of
			 expertise of such engineer or scientist..
		
